UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended April 30, 2014 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 4-30-14 4-30-14 Class A 8.58 12.75 5.08 0.92 8.58 82.23 64.10 1.56 1.55 Class B 10.08 12.89 5.03 2.61 10.08 83.31 63.31 0.63 0.62 Class C 12.85 13.14 4.89 5.21 12.85 85.37 61.13 0.62 0.61 Class I 2 14.62 14.36 6.08 6.31 14.62 95.56 80.42 2.11 2.10 Index † 20.44 19.14 7.67 8.36 20.44 140.02 109.32 — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net/Gross (%) 1.12 1.82 1.82 0.80 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the S&P 500 Index. See the following page for footnotes. 6 Sovereign Investors Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 3 4-30-04 $16,331 $16,331 $20,932 Class C 3 4-30-04 16,113 16,113 20,932 Class I 2 4-30-04 18,042 18,042 20,932 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yields would have been without the effects of reimbursements and waivers. 2 For certain types of investors, as described in the fund’s prospectus. 3 The contingent deferred sales charge is not applicable. Semiannual report | Sovereign Investors Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,062.20 $6.08 1.19% Class B 1,000.00 1,058.20 9.65 1.89% Class C 1,000.00 1,058.60 9.65 1.89% Class I 1,000.00 1,063.10 4.55 0.89% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Sovereign Investors Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,018.90 $5.96 1.19% Class B 1,000.00 1,015.40 9.44 1.89% Class C 1,000.00 1,015.40 9.44 1.89% Class I 1,000.00 1,020.40 4.46 0.89% Remember, these examples do not include any transaction costs; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Sovereign Investors Fund 9 Portfolio summary Top 10 Holdings (39.5% of Net Assets on 4-30-14) Apple, Inc. 5.0% Facebook, Inc., Class A 3.7% QUALCOMM, Inc. 4.7% Lennar Corp., Class A 3.5% JPMorgan Chase & Company 4.7% American International Group, Inc. 3.1% Amazon.com, Inc. 4.7% The Goldman Sachs Group, Inc. 3.0% Bank of America Corp. 4.2% EMC Corp. 2.9% Sector Composition Financials 24.7% Consumer Staples 5.9% Information Technology 24.5% Industrials 5.4% Consumer Discretionary 16.6% Health Care 5.2% Energy 12.8% Short-Term Investments & Other 4.9% 1 As a percentage of net assets on 4-30-14. 2 Cash and cash equivalents not included. 3 Large company stocks could fall out of favor. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. 10 Sovereign Investors Fund | Semiannual report Fund’s investments As of 4-30-14 (unaudited) Shares Value Common Stocks 95.1% (Cost $440,587,107) Consumer Discretionary 16.6% Hotels, Restaurants & Leisure 2.6% McDonald’s Corp. 78,900 7,998,882 Starbucks Corp. 76,300 5,388,306 Household Durables 6.6% Lennar Corp., Class A 474,700 18,318,673 NVR, Inc. (I) 9,000 9,693,000 Tempur Sealy International, Inc. (I) 122,800 6,162,104 Internet & Catalog Retail 4.7% Amazon.com, Inc. (I) 79,200 24,087,096 Specialty Retail 2.7% CarMax, Inc. (I) 128,100 5,608,218 Lowe’s Companies, Inc. 183,300 8,415,303 Consumer Staples 5.9% Beverages 4.8% Diageo PLC, ADR 65,000 7,980,700 PepsiCo, Inc. 123,700 10,624,593 SABMiller PLC 112,992 6,152,523 Tobacco 1.1% Philip Morris International, Inc. 68,300 5,834,869 Energy 12.8% Energy Equipment & Services 3.9% National Oilwell Varco, Inc. 86,700 6,808,551 Schlumberger, Ltd. 132,400 13,445,220 Oil, Gas & Consumable Fuels 8.9% Apache Corp. 124,500 10,806,600 Cabot Oil & Gas Corp. 154,400 6,064,832 Chevron Corp. 47,300 5,937,096 Exxon Mobil Corp. 58,800 6,021,708 Occidental Petroleum Corp. 120,400 11,528,300 Southwestern Energy Company (I) 113,900 5,453,532 See notes to financial statements Semiannual report | Sovereign Investors Fund 11 Shares Value Financials 24.7% Banks 11.4% Bank of America Corp. 1,420,300 21,503,342 Citigroup, Inc. 155,000 7,426,050 JPMorgan Chase & Company 435,000 24,351,300 Wells Fargo & Company 115,700 5,743,348 Capital Markets 8.2% Morgan Stanley 371,500 11,490,495 State Street Corp. 73,500 4,745,160 T. Rowe Price Group, Inc. 128,900 10,586,557 The Goldman Sachs Group, Inc. 97,900 15,646,378 Consumer Finance 1.0% American Express Company 58,700 5,132,141 Insurance 4.1% American International Group, Inc. 302,400 16,066,512 Prudential Financial, Inc. 59,700 4,816,596 Health Care 5.2% Biotechnology 1.7% Amgen, Inc. 77,800 8,694,150 Health Care Equipment & Supplies 1.4% Medtronic, Inc. 125,400 7,376,028 Pharmaceuticals 2.1% Merck & Company, Inc. 182,600 10,693,056 Industrials 5.4% Aerospace & Defense 1.1% L-3 Communications Holdings, Inc. 47,500 5,480,075 Air Freight & Logistics 1.2% United Parcel Service, Inc., Class B 61,300 6,038,050 Industrial Conglomerates 1.9% General Electric Company 360,500 9,693,845 Professional Services 1.2% IHS, Inc., Class A (I) 53,800 6,489,894 Information Technology 24.5% Communications Equipment 4.7% QUALCOMM, Inc. 309,700 24,376,487 Internet Software & Services 8.1% Facebook, Inc., Class A (I) 316,200 18,902,436 Google, Inc., Class A (I) 21,600 11,553,408 Google, Inc., Class C (I) 21,600 11,375,856 Semiconductors & Semiconductor Equipment 1.0% Intel Corp. 192,300 5,132,487 Software 2.8% Oracle Corp. 355,900 14,549,192 12 Sovereign Investors Fund | Semiannual report See notes to financial statements Shares Value Technology Hardware, Storage & Peripherals 7.9% Apple, Inc. 43,500 $25,668,915 EMC Corp. 573,000 14,783,401 Par value Value Short-Term Investments 7.0% (Cost $36,184,000) Repurchase Agreement 7.0% Repurchase Agreement with State Street Corp. dated 4-30-14 at 0.000% to be repurchased at $36,184,000 on 5-1-14, collateralized by $37,190,000 U.S. Treasury Notes, 1.375% due 12-31-18 (valued at $36,911,075, including interest) $36,184,000 36,184,000 Total investments (Cost $476,771,107) † 102.1% Other assets and liabilities, net (2.1%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing security. † At 4-30-14, the aggregate cost of investment securities for federal income tax purposes was $478,003,485. Net unrealized appreciation aggregated $48,825,780, of which $55,428,495 related to appreciated investment securities and $6,602,715 related to depreciated investment securities. See notes to financial statements Semiannual report | Sovereign Investors Fund 13 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 4-30-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $476,771,107) $526,829,265 Cash 211 Receivable for fund sharessold 1,789,319 Dividends and interestreceivable 707,939 Receivable for securities lendingincome 786 Other receivables and prepaidexpenses 33 Totalassets Liabilities Payable for fund sharesrepurchased 7,255,358 Distributionspayable 5,642,457 Payable toaffiliates Accounting and legal servicesfees 15,927 Transfer agentfees 59,736 Trustees’fees 1,867 Other liabilities and accruedexpenses 174,290 Totalliabilities Netassets Net assets consistof Paid-incapital $467,565,444 Accumulated distributions in excess of net investment income (204,641) Accumulated net realized gain (loss) oninvestments and foreign currencytransactions (1,241,043) Net unrealized appreciation (depreciation) oninvestments 50,058,158 Netassets Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($475,328,061 ÷ 39,216,010shares) 1 $12.12 Class B ($14,307,669 ÷ 1,188,216shares) 1 $12.04 Class C ($17,019,515 ÷ 1,406,742shares) 1 $12.10 Class I ($9,522,673 ÷ 785,516shares) $12.12 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $12.76 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 14 Sovereign Investors Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of operations For the six-month period ended 4-30-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $6,744,138 Securitieslending 14,165 Interest 2,116 Less foreign taxeswithheld (63,454) Total investmentincome Expenses Investment managementfees 1,559,524 Distribution and servicefees 900,533 Accounting and legal servicesfees 56,957 Transfer agentfees 366,134 Trustees’fees 9,844 State registrationfees 76,372 Printing andpostage 179,282 Professionalfees 109,717 Custodianfees 29,834 Registration and filingfees 27,191 Other 12,918 Totalexpenses Less expensereductions (16,816) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 169,868,115 Investments in affiliatedissuers 8,118 Foreign currencytransactions (2,275) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (140,061,969) Investments in affiliatedissuers (8,698) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Sovereign Investors Fund 15 FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 4-30-14 ended (Unaudited) 10-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $3,385,475 $7,808,586 Net realizedgain 169,873,958 57,620,773 Change in net unrealized appreciation(depreciation) (140,070,667) 39,014,914 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (3,631,485) (7,047,962) ClassB (52,675) (117,367) ClassC (61,158) (115,355) ClassI (162,846) (529,587) From net realizedgain ClassA (204,545,192) (25,534,017) ClassB (6,309,768) (907,203) ClassC (7,459,540) (833,710) ClassI (5,707,669) (1,763,077) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 596,872,190 558,827,756 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome 16 Sovereign Investors Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.11 0.24 0.21 0.15 0.16 0.14 Net realized and unrealized gain oninvestments 0.96 2.91 1.52 0.52 1.10 0.96 Total from investmentoperations Lessdistributions From net investmentincome (0.13) (0.24) (0.22) (0.15) (0.16) (0.14) From net realizedgain (7.65) (0.89) (0.16) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $475 $537 $491 $487 $503 $491 Ratios (as a percentage of average net assets): Expenses beforereductions 1.20 6 1.14 1.19 1.17 1.22 1.34 Expenses including reductions 1.19 6 1.13 1.19 1.17 1.21 1.33 Net investmentincome 1.27 6 1.37 1.28 0.97 1.09 1.13 Portfolio turnover (%) 72 33 32 52 48 77 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. See notes to financial statements Semiannual report | Sovereign Investors Fund 17 CLASS B SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.05 0.12 0.10 0.04 0.06 0.06 Net realized and unrealized gain oninvestments 0.95 2.90 1.52 0.51 1.10 0.95 Total from investmentoperations Lessdistributions From net investmentincome (0.06) (0.12) (0.11) (0.04) (0.06) (0.06) From net realizedgain (7.65) (0.89) (0.16) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $14 $16 $18 $20 $25 $34 Ratios (as a percentage of average net assets): Expenses beforereductions 1.90 6 1.84 1.89 1.86 1.93 2.05 Expenses including reductions 1.89 6 1.83 1.89 1.86 1.93 2.04 Net investmentincome 0.59 6 0.68 0.59 0.28 0.41 0.46 Portfolio turnover (%) 72 33 32 52 48 77 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. CLASS C SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.05 0.12 0.10 0.04 0.05 0.05 Net realized and unrealized gain oninvestments 0.96 2.91 1.52 0.52 1.11 0.96 Total from investmentoperations Lessdistributions From net investmentincome (0.06) (0.12) (0.11) (0.04) (0.06) (0.06) From net realizedgain (7.65) (0.89) (0.16) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $18 $16 $17 $17 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 1.90 6 1.83 1.89 1.87 1.91 2.03 Expenses including reductions 1.89 6 1.83 1.89 1.87 1.91 2.02 Net investmentincome 0.58 6 0.67 0.58 0.27 0.38 0.39 Portfolio turnover (%) 72 33 32 52 48 77 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. 18 Sovereign Investors Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.15 0.31 0.27 0.22 0.19 0.21 Net realized and unrealized gain oninvestments 0.94 2.92 1.52 0.52 1.13 0.96 Total from investmentoperations Lessdistributions From net investmentincome (0.17) (0.31) (0.29) (0.22) (0.22) (0.21) From net realizedgain (7.65) (0.89) (0.16) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $10 $25 $34 $36 $24 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 0.89 5 0.78 0.79 0.76 0.81 0.82 Expenses including reductions 0.89 5 0.78 0.79 0.76 0.81 0.82 Net investmentincome 1.71 5 1.79 1.67 1.37 1.36 1.77 Portfolio turnover (%) 72 33 32 52 48 77 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 4 Notannualized. 5 Annualized. See notes to financial statements Semiannual report | Sovereign Investors Fund 19 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Sovereign Investors Fund (the fund) is a series of John Hancock Investment Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term growth of capital and income without assuming undue market risks. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing vendor. Securities that trade only in the over-the-counter market are valued using bid prices. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. Trading in foreign securities may be completed before the daily close of trading on the NYSE. Significant events at the issuer or market level may affect the values of securities between the time when the valuation of the securities is generally determined and the close of the NYSE. If a significant event occurs, these securities may be fair valued, as determined in good faith by the fund’s Pricing Committee, following procedures established by the Board of Trustees. The fund uses fair value adjustment factors provided by an independent pricing vendor to value certain foreign securities in order to adjust for events that may occur between the close of foreign exchanges or markets and the close of the NYSE. 20 Sovereign Investors Fund | Semiannual report The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of April 30, 2014, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 4-30-14 QUOTED PRICE OBSERVABLE INPUTS INPUTS Common Stocks Consumer Discretionary $85,671,582 — — Consumer Staples 24,440,162 $6,152,523 — Energy 66,065,839 — — Financials 127,507,879 — — Health Care 26,763,234 — — Industrials 27,701,864 — — Information Technology 126,342,182 — — Short-Term Investments — 36,184,000 — Total Investments in Securities — Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend Semiannual report | Sovereign Investors Fund 21 income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in John Hancock Collateral Investment Trust (JHCIT), an affiliate of the portfolio, which has a floating net asset value and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Obligations to repay collateral received by the fund are shown on the Statements of assets and liabilities as Payable upon return of securities loaned. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended April 30, 2014 were $357. For the six months ended month April 30, 2014, the fund had no borrowings under the line of credit. 22 Sovereign Investors Fund | Semiannual report Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage expenses, are calculated daily for each class, based on the net asset value of the class and the applicable specific expense rates. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. As of October 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends quarterly and capital gains distributions, if any, at least annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals and treating a portion of the proceeds from redemptions as distributions for tax purposes. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Semiannual report | Sovereign Investors Fund 23 Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.575% of the first $750,000,000 of the fund’s average daily net assets; (b) 0.55% of the next $750,000,000 of the fund’s average daily net assets; (c) 0.50% of the next $1,000,000,000 of the fund’s average daily net assets; and (d) 0.45% of the fund’s average daily net assets in excess of $2,500,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. The Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. Effective March 1, 2014, the Advisor has contractually agreed to waive and/or reimburse all class-specific expenses for Class B shares of the fund, including Rule 12b-1 fees and transfer agency fees and service fees, as applicable, to the extent they exceed 1.30% of average annual net assets (on an annualized basis) attributable to Class B shares (the Class Expense Waiver). The Class Expense Waiver expires on February 28, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. The expense reductions described above amounted to $15,168, $479, $556 and $613 for Class A, Class B, Class C and Class I, respectively, for the six months ended April 30, 2014. The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the six months ended April 30, 2014 were equivalent to a net annual effective rate of 0.57% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended April 30, 2014 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B and Class C pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b-1 FEE Class A 0.30% Class B 1.00% Class C 1.00% 24 Sovereign Investors Fund | Semiannual report Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $96,061 for the six months ended April 30, 2014. Of this amount, $15,497 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $55,113 was paid as sales commissions to broker-dealers and $25,451 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended April 30, 2014, CDSCs received by the Distributor amounted to$71, $18,955 and $3,184 for Class A, Class B and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended April 30, 2014 were: DISTRIBUTION TRANSFER STATE PRINTING AND CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE A $733,697 $331,266 $69,678 $161,792 B 77,229 10,466 2,138 5,099 C 89,607 12,147 2,534 5,926 I — 12,255 2,022 6,465 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock funds complex. Semiannual report | Sovereign Investors Fund 25 Note 5 — Fund share transactions Transactions in fund shares for the six months ended April 30, 2014 and for the year ended October 31, 2013 were as follows: Six months ended 4-30-14 Year ended 10-31-13 Shares Amount Shares Amount Class A shares Sold 495,967 $8,275,817 1,827,565 $31,805,308 Distributions reinvested 15,447,099 201,769,357 1,925,102 31,435,369 Repurchased (5,251,662) (93,844,882) (4,455,287) (77,438,305) Net increase (decrease) Class B shares Sold 22,705 $337,821 79,783 $1,364,803 Distributions reinvested 454,578 5,916,417 57,876 934,965 Repurchased (153,868) (2,688,982) (325,001) (5,650,039) Net increase (decrease) Class C shares Sold 46,951 $734,584 163,795 $2,879,244 Distributions reinvested 548,720 7,154,805 55,644 901,850 Repurchased (168,004) (2,772,879) (205,084) (3,531,629) Net increase Class I shares Sold 97,718 $1,678,909 397,282 $6,891,093 Distributions reinvested 392,575 5,491,685 136,346 2,227,070 Repurchased (1,030,957) (18,005,357) (1,214,932) (21,371,290) Net decrease Total net increase (decrease) Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $383,468,519 and $488,174,074, respectively, for the six months ended April 30, 2014. Note 7 — Subsequent event On April 30, 2014, shareholders of the fund (the Acquired Fund) voted to approve an Agreement and Plan of Reorganization (the Agreement), which provided for an exchange of shares of John Hancock Large Cap Equity Fund (the Acquiring Fund), another series of the Trust, with a value equal to the net assets transferred. The Agreement provided for (a) the acquisition of all the assets, subject to substantially all of the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund with a value equal to the net assets transferred; (b) the termination of the Acquired Fund; and (c) the distribution to Acquired Fund’s shareholders of such Acquiring Fund’s shares. The reorganization was intended to consolidate the Acquired Fund with a fund with similar objectives and achieve economies of scale. As a result of the reorganization, the Acquiring Fund is the legal and accounting survivor. 26 Sovereign Investors Fund | Semiannual report Based on the opinion of tax counsel, the reorganization qualified as a tax-free reorganization for federal income tax purposes with no gain or loss recognized by the Acquired Fund or its shareholders. Thus, the investments were transferred to the Acquiring Fund at the Acquired Funds’ identified cost. All distributable amounts of net income and realized gains from the Acquired Fund were distributed prior to the reorganization. In addition, the expenses of the reorganization were borne by the Acquired Fund. The effective time of the reorganization occurred immediately after the close of regularly scheduled trading on the New York Stock Exchange on May 2, 2014. The following outlines the reorganization: APPRECIATION ACQUIRING ACQUIRING NET ASSET OF THE SHARES SHARES FUND’S NET FUND’S NET VALUE OF THE ACQUIRED FUND’S REDEEMED BY THE ISSUED BY THE ASSETS PRIOR TO ASSETS AFTER ACQUIRED FUND INVESTMENTS ACQUIRED FUND ACQUIRING FUND COMBINATION COMBINATION $517,057,807 $51,397,120 42,559,416 14,164,525 $2,081,583,627 $2,598,641,434 Semiannual report | Sovereign Investors Fund 27 Special Shareholder Meeting The fund held a Special Meeting of Shareholders on April 30, 2014. The following proposal was considered by the shareholders: Proposal: Approve an Agreement and Plan of Reorganization between John Hancock Sovereign Investors Fund and John Hancock Large Cap Equity Fund. FOR AGAINST ABSTAIN 14,425,992.5474 1,163,493.8750 1,417,109.2906 28 Sovereign Investors Fund | Semiannual report More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † John Hancock Asset Management Peter S. Burgess * a division of Manulife Asset Management William H. Cunningham (US) LLC Grace K. Fey Theron S. Hoffman * Principal distributor Deborah C. Jackson John Hancock Funds, LLC Hassell H. McClellan Gregory A. Russo Custodian Warren A. Thomson † State Street Bank and Trust Company Officers Transfer agent Andrew G. Arnott John Hancock Signature Services, Inc. President Legal counsel John J. Danello # K&L Gates LLP Senior Vice President, Secretary andChiefLegalOfficer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee #Effective 5-29-14 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 Semiannual report | Sovereign Investors Fund 29 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Sovereign Investors Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 29SA 4/14 MF184398 6/14 A look at performance Total returns for the period ended April 30, 2014 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 4-30-14 4-30-14 Class A 6.59 11.66 8.61 0.25 6.59 73.59 128.31 1.87 1.86 Class B 6.50 11.80 8.56 0.22 6.50 74.64 127.32 1.28 1.27 Class C 10.49 12.04 8.41 4.22 10.49 76.57 124.30 1.28 1.27 Class I 2 12.55 13.26 9.63 5.71 12.55 86.36 150.77 2.27 2.27 Class R1 11.89 12.47 8.83 5.40 11.89 79.98 133.03 1.64 1.64 Class R2 12.38 12.89 9.25 5.66 12.38 83.33 142.32 2.66 2.65 Class R3 11.96 12.57 8.93 5.41 11.96 80.78 135.27 1.73 1.72 Class R4 12.44 12.96 9.28 5.61 12.44 83.89 142.79 2.12 2.01 Class R5 12.68 13.25 9.58 5.72 12.68 86.26 149.71 2.33 2.33 Class R6 12.71 13.33 9.73 5.77 12.71 86.97 153.11 2.39 2.38 Index 1 † 20.44 19.14 7.67 8.36 20.44 140.02 109.32 — — Index 2 † –0.26 4.88 4.83 1.74 –0.26 26.88 60.23 — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, and Class R6 shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and/or expense limitations are contractual at least until 2-28-15 for Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all classes except Class R4 and Class R6 shares, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2 Class R3 Class R4* Class R5 Class R6 Net (%) 1.23 1.93 1.93 0.91 1.55 1.30 1.45 1.05 0.85 0.77 Gross (%) 1.23 1.93 1.93 0.91 1.55 1.30 1.45 1.15 0.85 0.80 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. The current waiver agreement will remain in effect through 2-28-15. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the S&P 500 Index; Index 2 is the Barclays U.S. Aggregate Bond Index. See the following page for footnotes. 6 Balanced Fund | Semiannual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 4 4-30-04 $22,732 $22,732 $20,932 $16,023 Class C 4 4-30-04 22,430 22,430 20,932 16,023 Class I 2 4-30-04 25,077 25,077 20,932 16,023 Class R1 2 4-30-04 23,303 23,303 20,932 16,023 Class R2 2 4-30-04 24,232 24,232 20,932 16,023 Class R3 2 4-30-04 23,527 23,527 20,932 16,023 Class R4 2 4-30-04 24,279 24,279 20,932 16,023 Class R5 2 4-30-04 24,971 24,971 20,932 16,023 Class R6 2 4-30-04 25,311 25,311 20,932 16,023 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. Barclays U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and non-convertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yields would have been without the effect of reimbursements and waivers. 2 For certain types of investors, as described in the fund’s prospectuses. 3 10-5-92 is the inception date for the oldest class of shares, Class A shares. Class R1, Class R3, Class R4, and Class R5 shares were first offered on 9-8-08; Class R6 share were first offered on 9-1-11; Class R2 shares were first offered 3-1-12. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R1, Class R3, Class R4, Class R5, Class R6, and Class R2 shares, as applicable. 4 The contingent deferred sales charge is not applicable. Semiannual report | Balanced Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,055.20 $5.61 1.10% Class B 1,000.00 1,052.20 9.16 1.80% Class C 1,000.00 1,052.20 9.16 1.80% Class I 1,000.00 1,057.10 3.98 0.78% Class R1 1,000.00 1,054.00 7.28 1.43% Class R2 1,000.00 1,056.60 4.95 0.97% Class R3 1,000.00 1,054.10 6.77 1.33% Class R4 1,000.00 1,056.10 4.74 0.93% Class R5 1,000.00 1,057.20 3.72 0.73% Class R6 1,000.00 1,057.70 3.42 0.67% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Balanced Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,019.30 $5.51 1.10% Class B 1,000.00 1,015.90 9.00 1.80% Class C 1,000.00 1,015.90 9.00 1.80% Class I 1,000.00 1,020.90 3.91 0.78% Class R1 1,000.00 1,017.70 7.15 1.43% Class R2 1,000.00 1,020.00 4.86 0.97% Class R3 1,000.00 1,018.20 6.66 1.33% Class R4 1,000.00 1,020.20 4.66 0.93% Class R5 1,000.00 1,021.20 3.66 0.73% Class R6 1,000.00 1,021.50 3.36 0.67% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Balanced Fund 9 Portfolio summary Top 5 Equity Holdings Top 5 Bond Issuers QUALCOMM, Inc. 2.2% Federal National Mortgage Association 4.6% JPMorgan Chase & Company 2.0% U.S. Treasury Securities 4.1% Apple, Inc. 1.9% Federal Home Loan Mortgage Corp. 1.5% Microsoft Corp. 1.7% Ford Motor Credit Company LLC 0.4% CVS Caremark Corp. 1.6% Morgan Stanley 0.4% Sector Composition Financials 21.2% Telecommunication Services 4.7% Information Technology 9.4% Collateralized Mortgage Obligations 4.4% Industrials 9.1% U.S. Government 4.1% Health Care 8.7% Materials 2.8% Energy 8.5% Utilities 2.4% Consumer Discretionary 7.5% Asset Backed Securities 1.7% Consumer Staples 6.1% Short-Term Investments & Other 3.3% U.S. Government Agency 6.1% 1 As a percentage of net assets on 4-30-14. 2 Cash and cash equivalents not included. 3 The value of a company’s equity securities is subject to change in the company’s financial condition and overall market and economic conditions. Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor is unable or unwilling to make principal or interest payments. Investments in higher-yielding, lower-rated securities include a higher risk of default. Foreign investing has additional risks, such as currency and market volatility and political and social instability. Mortgage- and asset-backed securities may be sensitive to changes in interest rates, and may be subject to early repayment, and the market’s perception of issuer creditworthiness. The use of hedging and derivatives could produce disproportionate gains or losses and may increase costs. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. 10 Balanced Fund | Semiannual report Fund’s investments As of 4-30-14 (unaudited) Shares Value Common Stocks 63.1% (Cost $547,932,862) Consumer Discretionary 5.8% Automobiles 0.6% Ford Motor Company 477,360 7,709,364 Hotels, Restaurants & Leisure 1.7% McDonald’s Corp. 73,165 7,417,468 Norwegian Cruise Line Holdings, Ltd. (I) 149,083 4,885,450 SeaWorld Entertainment, Inc. 305,475 9,182,579 Internet & Catalog Retail 0.8% Amazon.com, Inc. (I) 32,008 9,734,593 Media 0.7% News Corp., Class B (I) 306,029 5,061,720 Twenty-First Century Fox, Inc., Class B 119,707 3,749,223 Multiline Retail 0.4% Target Corp. 69,699 4,303,913 Specialty Retail 1.6% Dick’s Sporting Goods, Inc. 82,924 4,366,778 Foot Locker, Inc. 104,293 4,852,753 Lowe’s Companies, Inc. 240,834 11,056,689 Consumer Staples 5.6% Beverages 1.0% PepsiCo, Inc. 149,051 12,801,990 Food & Staples Retailing 2.2% CVS Caremark Corp. 274,330 19,949,278 Wal-Mart Stores, Inc. 89,287 7,117,067 Food Products 1.3% Kraft Foods Group, Inc. 142,279 8,089,984 Mondelez International, Inc., Class A 206,107 7,347,715 Household Products 0.8% The Procter & Gamble Company 124,012 10,237,191 Tobacco 0.3% Altria Group, Inc. 100,260 4,021,429 See notes to financial statements Semiannual report | Balanced Fund 11 Shares Value Energy 6.8% Energy Equipment & Services 2.1% Noble Corp. PLC 112,405 3,463,198 Schlumberger, Ltd. 158,301 16,075,467 Weatherford International, Ltd. (I) 284,077 5,965,617 Oil, Gas & Consumable Fuels 4.7% Brazil Ethanol, Inc. (I)(S) 111,100 1,111 ConocoPhillips 51,629 3,836,551 Crescent Point Energy Corp. (L) 37,831 1,539,058 Denbury Resources, Inc. 276,412 4,649,250 Devon Energy Corp. 45,729 3,201,030 Exxon Mobil Corp. 69,242 7,091,073 Kinder Morgan, Inc. 120,000 3,919,200 Occidental Petroleum Corp. 70,634 6,763,206 Spectra Energy Corp. 302,326 12,005,365 Suncor Energy, Inc. 202,770 7,826,922 The Williams Companies, Inc. 89,722 3,783,577 Total SA, ADR (L) 61,218 4,361,170 Financials 14.1% Banks 4.7% Citigroup, Inc. 153,952 7,375,840 HSBC Holdings PLC, ADR (L) 206,691 10,607,382 JPMorgan Chase & Company 440,786 24,675,200 The PNC Financial Services Group, Inc. 90,294 7,588,308 U.S. Bancorp 216,598 8,832,866 Capital Markets 4.4% Apollo Global Management LLC, Class A 52,494 1,424,162 Ares Capital Corp. 685,289 11,766,412 BlackRock, Inc. 31,860 9,589,860 Franklin Resources, Inc. 127,245 6,661,276 Hercules Technology Growth Capital, Inc. 260,222 3,559,837 Och-Ziff Capital Management Group LLC, Class A 476,370 5,711,676 The Blackstone Group LP 63,826 1,884,782 The Carlyle Group LP 281,407 9,027,537 The Goldman Sachs Group, Inc. 33,544 5,361,002 Diversified Financial Services 1.0% Berkshire Hathaway, Inc., Class B (I) 93,593 12,059,461 Insurance 1.8% MetLife, Inc. 367,753 19,251,870 Validus Holdings, Ltd. 77,491 2,872,591 Real Estate Investment Trusts 2.2% American Capital Agency Corp. 97,395 2,211,840 Digital Realty Trust, Inc. 111,755 5,967,717 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 400,147 5,289,943 MFA Financial, Inc. 232,319 1,842,290 Spirit Realty Capital, Inc. 242,677 2,613,631 Weyerhaeuser Company 300,000 8,955,000 12 Balanced Fund | Semiannual report See notes to financial statements Shares Value Health Care 8.2% Biotechnology 0.7% Amgen, Inc. 72,318 8,081,537 Health Care Equipment & Supplies 1.3% Abbott Laboratories 178,781 6,925,976 Medtronic, Inc. 155,362 9,138,393 Health Care Providers & Services 1.1% Cardinal Health, Inc. 94,354 6,558,547 Express Scripts Holding Company (I) 114,110 7,597,444 Pharmaceuticals 5.1% AbbVie, Inc. 136,094 7,087,747 Eli Lilly & Company 73,107 4,320,624 Merck & Company, Inc. 137,100 8,028,576 Novartis AG, ADR 56,012 4,869,683 Pfizer, Inc. 539,894 16,887,884 Roche Holding AG, ADR 459,012 16,822,790 Sanofi, ADR 101,483 5,459,785 Industrials 6.6% Aerospace & Defense 2.0% Honeywell International, Inc. 83,970 7,800,813 United Technologies Corp. 147,401 17,441,960 Air Freight & Logistics 0.6% United Parcel Service, Inc., Class B 73,940 7,283,090 Commercial Services & Supplies 1.0% Iron Mountain, Inc. 108,373 3,082,128 Republic Services, Inc. 248,858 8,732,427 Construction & Engineering 0.6% Fluor Corp. 95,989 7,266,367 Industrial Conglomerates 1.3% Danaher Corp. 78,558 5,764,586 General Electric Company 387,269 10,413,663 Machinery 0.6% Stanley Black & Decker, Inc. 88,910 7,636,480 Professional Services 0.5% Nielsen Holdings NV 128,385 6,027,676 Information Technology 9.3% Communications Equipment 2.2% QUALCOMM, Inc. 339,985 26,760,219 Internet Software & Services 1.9% eBay, Inc. (I) 65,817 3,411,295 Google, Inc., Class A (I) 17,315 9,261,447 Google, Inc., Class C (I) 17,315 9,119,118 LinkedIn Corp., Class A (I) 11,339 1,740,196 Software 2.4% Microsoft Corp. 516,991 20,886,436 Oracle Corp. 217,636 8,896,960 See notes to financial statements Semiannual report | Balanced Fund 13 Shares Value Technology Hardware, Storage & Peripherals 2.8% Apple, Inc. 39,567 $23,348,091 EMC Corp. 434,287 11,204,605 Materials 1.6% Chemicals 1.6% E.I. du Pont de Nemours & Company 175,280 11,799,850 Eastman Chemical Company 91,823 8,004,211 Telecommunication Services 3.3% Diversified Telecommunication Services 3.3% American Tower Corp. 110,089 9,194,633 CenturyLink, Inc. 354,513 12,376,049 Verizon Communications, Inc. 411,157 19,213,367 Utilities 1.8% Electric Utilities 0.6% PPL Corp. 239,923 7,999,033 Independent Power and Renewable Electricity Producers 0.9% AES Corp. 463,782 6,701,650 Calpine Corp. (I) 175,763 4,030,246 Multi-Utilities 0.3% TECO Energy, Inc. 189,014 3,394,691 Preferred Securities 1.0% (Cost $10,738,615) Financials 0.3% Banks 0.1% Regions Financial Corp., 6.375% 19,025 457,742 Wells Fargo & Company, Series L, 7.500% 150 178,653 Capital Markets 0.1% Hercules Technology Growth Capital, Inc., 7.000% 59,525 1,541,102 The Goldman Sachs Group, Inc., 5.500% 15,975 377,489 Consumer Finance 0.1% Ally Financial, Inc., 7.000% (S) 832 823,992 Real Estate Investment Trusts 0.0% Weyerhaeuser Company, 6.375% 2,600 145,574 Industrials 0.7% Aerospace & Defense 0.7% United Technologies Corp., 7.500% (L) 140,641 9,301,996 Rate Maturity (%) date Par value^ Value U.S. Government & Agency Obligations 10.2% (Cost $126,156,151) U.S. Government 4.1% U.S. Treasury Bond Bond 3.750 11-15-43 18,130,000 19,098,831 U.S. Treasury Notes Note 1.875 06-30-20 11,290,000 11,185,037 Note 2.750 02-15-24 20,872,000 21,044,841 14 Balanced Fund | Semiannual report See notes to financial statements Rate Maturity (%) date Par value^ Value U.S. Government Agency 6.1% Federal Home Loan Mortgage Corp. 15 Year Pass Thru 2.500 09-01-27 1,040,462 1,049,485 15 Year Pass Thru 3.500 03-01-26 4,166,483 4,386,516 30 Year Pass Thru 3.000 03-01-43 1,389,146 1,360,876 30 Year Pass Thru (P) 3.033 03-01-44 496,486 513,214 30 Year Pass Thru 4.500 03-01-41 3,908,925 4,215,275 30 Year Pass Thru 5.000 04-01-41 3,071,410 3,373,658 30 Year Pass Thru 5.500 07-01-37 104,097 115,297 30 Year Pass Thru 5.500 11-01-39 3,759,923 4,165,628 Federal National Mortgage Association 15 Year Pass Thru 3.000 07-01-27 1,196,213 1,237,720 15 Year Pass Thru 3.400 09-27-32 1,200,000 1,097,611 15 Year Pass Thru 3.500 02-01-26 225,067 237,393 15 Year Pass Thru 3.500 03-01-26 821,429 866,415 15 Year Pass Thru 6.500 08-01-16 2,645 2,769 30 Year Pass Thru (P) 2.922 03-01-44 437,268 451,032 30 Year Pass Thru 3.000 09-01-42 3,201,507 3,128,350 30 Year Pass Thru 3.000 02-01-43 950,929 928,308 30 Year Pass Thru 3.000 03-01-43 341,517 334,780 30 Year Pass Thru 3.000 05-01-43 508,769 498,733 30 Year Pass Thru 3.500 06-01-42 8,319,673 8,468,049 30 Year Pass Thru 4.000 01-01-41 3,985,643 4,181,095 30 Year Pass Thru 4.000 01-01-42 5,814,675 6,097,095 30 Year Pass Thru 4.500 09-01-40 3,936,946 4,231,651 30 Year Pass Thru 4.500 05-01-41 2,315,320 2,488,636 30 Year Pass Thru 4.500 07-01-41 6,474,158 6,981,045 30 Year Pass Thru 5.000 03-01-41 3,852,729 4,281,797 30 Year Pass Thru 5.000 04-01-41 5,787,570 6,410,412 30 Year Pass Thru 5.500 11-01-39 1,907,731 2,120,190 30 Year Pass Thru 6.000 07-01-38 1,525,049 1,701,800 30 Year Pass Thru 6.500 01-01-39 653,842 730,793 30 Year Pass Thru 7.000 06-01-32 1,603 1,860 30 Year Pass Thru 7.500 04-01-31 4,711 5,517 30 Year Pass Thru 8.000 01-01-31 3,775 4,531 Government National Mortgage Association 30 Year Pass Thru 6.500 04-15-29 39,957 45,682 30 Year Pass Thru 9.000 04-15-21 1,082 1,268 Corporate Bonds 15.9% (Cost $189,919,222) Consumer Discretionary 1.7% Auto Components 0.2% Dana Holding Corp. 6.000 09-15-23 650,000 684,125 Delphi Corp. 5.000 02-15-23 1,380,000 1,462,800 Stackpole International Intermediate Company SA (S) 7.750 10-15-21 430,000 460,100 Automobiles 0.6% Chrysler Group LLC (S) 8.000 06-15-19 340,000 372,300 Ford Motor Credit Company LLC 5.875 08-02-21 4,295,000 4,977,055 Ford Motor Credit Company LLC 8.000 12-15-16 320,000 373,289 General Motors Company (S) 4.875 10-02-23 620,000 640,925 General Motors Company (S) 6.250 10-02-43 640,000 700,800 See notes to financial statements Semiannual report | Balanced Fund 15 Rate Maturity (%) date Par value^ Value Hotels, Restaurants & Leisure 0.1% Arcos Dorados Holdings, Inc. (S) 10.250 07-13-16 BRL 800,000 $331,876 CCM Merger, Inc. (S) 9.125 05-01-19 500,000 536,250 Landry’s, Inc. (S) 9.375 05-01-20 500,000 551,250 PF Chang’s China Bistro, Inc. (S) 10.250 06-30-20 230,000 239,200 Internet & Catalog Retail 0.1% QVC, Inc. 4.375 03-15-23 435,000 431,569 QVC, Inc. 5.125 07-02-22 1,170,000 1,225,656 Media 0.3% 21st Century Fox America, Inc. 6.400 12-15-35 125,000 151,525 AMC Entertainment, Inc. (S) 5.875 02-15-22 565,000 577,713 CBS Corp. 7.875 07-30-30 670,000 894,994 Myriad International Holdings BV (S) 6.000 07-18-20 500,000 546,250 Radio One, Inc. (S) 9.250 02-15-20 195,000 207,431 Time Warner Cable, Inc. 8.250 04-01-19 525,000 664,813 WideOpenWest Finance LLC (S) 10.250 07-15-19 180,000 203,400 Multiline Retail 0.1% Macy’s Retail Holdings, Inc. 7.875 08-15-36 800,000 884,186 Tops Holding II Corp. 8.750 06-15-18 350,000 364,000 Specialty Retail 0.3% AutoNation, Inc. 5.500 02-01-20 1,075,000 1,166,375 Hillman Group, Inc. 10.875 06-01-18 400,000 424,500 Jo-Ann Stores Holdings, Inc., PIK (S) 9.750 10-15-19 500,000 521,250 L Brands, Inc. 6.625 04-01-21 750,000 839,063 Textiles, Apparel & Luxury Goods 0.0% Hot Topic, Inc. (S) 9.250 06-15-21 315,000 344,138 Consumer Staples 0.5% Beverages 0.1% Ajecorp BV (S) 6.500 05-14-22 350,000 329,000 Crestview DS Merger Sub II, Inc. (S) 10.000 09-01-21 495,000 549,450 Food & Staples Retailing 0.1% Safeway, Inc. 5.000 08-15-19 1,015,000 1,047,491 Smithfield Foods, Inc. (S) 5.875 08-01-21 125,000 131,406 Tops Holding Corp. 8.875 12-15-17 245,000 267,050 Food Products 0.1% Bunge, Ltd. Finance Corp. 8.500 06-15-19 500,000 623,904 Simmons Foods, Inc. (S) 10.500 11-01-17 605,000 653,400 Household Products 0.0% Harbinger Group, Inc. 7.875 07-15-19 510,000 558,450 Personal Products 0.1% Prestige Brands, Inc. (S) 5.375 12-15-21 465,000 476,625 Revlon Consumer Products Corp. 5.750 02-15-21 400,000 403,000 Tobacco 0.1% Alliance One International, Inc. 9.875 07-15-21 1,335,000 1,348,350 Vector Group, Ltd. 7.750 02-15-21 270,000 288,900 16 Balanced Fund | Semiannual report See notes to financial statements Rate Maturity (%) date Par value^ Value Energy 1.7% Energy Equipment & Services 0.2% Exterran Partners LP 6.000 04-01-21 100,000 100,000 Key Energy Services, Inc. 6.750 03-01-21 445,000 469,475 Nostrum Oil & Gas Finance BV (S) 6.375 02-14-19 500,000 500,000 Offshore Group Investment, Ltd. 7.125 04-01-23 330,000 325,050 RKI Exploration & Production LLC (S) 8.500 08-01-21 450,000 488,250 Rowan Companies, Inc. 4.875 06-01-22 445,000 470,230 Oil, Gas & Consumable Fuels 1.5% Access Midstream Partners LP 4.875 03-15-24 275,000 273,625 Afren PLC (S) 6.625 12-09-20 650,000 653,250 BreitBurn Energy Partners LP 7.875 04-15-22 555,000 600,788 CNOOC Finance 2013, Ltd. 3.000 05-09-23 790,000 724,338 Continental Resources, Inc. 5.000 09-15-22 1,400,000 1,480,500 DCP Midstream LLC (5.850% to 5-21-23, then 3 month LIBOR + 3.850%) (S) 5.850 05-21-43 585,000 552,825 DCP Midstream LLC (S) 9.750 03-15-19 560,000 714,186 DCP Midstream Operating LP 3.875 03-15-23 340,000 338,772 Denbury Resources, Inc. 5.500 05-01-22 440,000 444,950 Ecopetrol SA 5.875 09-18-23 310,000 339,063 Energy Transfer Partners LP 5.200 02-01-22 250,000 273,250 Enterprise Products Operating LLC (7.000% to 6-1-17, then 3 month LIBOR + 2.778%) 7.000 06-01-67 725,000 764,875 Enterprise Products Operating LLC (8.375% to 8-1-16, then 3 month LIBOR + 3.708%) 8.375 08-01-66 340,000 385,050 EP Energy LLC 7.750 09-01-22 300,000 334,125 EV Energy Partners LP 8.000 04-15-19 425,000 444,125 FTS International, Inc. (S) 6.250 05-01-22 315,000 318,938 Halcon Resources Corp. 8.875 05-15-21 295,000 305,694 Jones Energy Holdings LLC (S) 6.750 04-01-22 270,000 280,125 Kerr-McGee Corp. 6.950 07-01-24 700,000 878,704 Lukoil International Finance BV (S) 3.416 04-24-18 1,000,000 940,250 Midstates Petroleum Company, Inc. (L) 9.250 06-01-21 640,000 654,400 Newfield Exploration Company 5.750 01-30-22 395,000 423,638 Pacific Rubiales Energy Corp. (S) 5.125 03-28-23 350,000 338,188 Pacific Rubiales Energy Corp. (S) 5.375 01-26-19 400,000 411,000 Petrobras International Finance Company 5.375 01-27-21 730,000 747,378 Petroleos de Venezuela SA 5.375 04-12-27 705,000 410,663 Petroleos Mexicanos 4.875 01-24-22 350,000 367,413 Plains Exploration & Production Company 6.750 02-01-22 1,090,000 1,216,713 Plains Exploration & Production Company 6.875 02-15-23 195,000 218,400 Regency Energy Partners LP 5.500 04-15-23 670,000 678,375 Regency Energy Partners LP 5.875 03-01-22 230,000 240,925 Rex Energy Corp. 8.875 12-01-20 200,000 222,000 Summit Midstream Holdings LLC 7.500 07-01-21 295,000 317,125 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 325,000 337,594 Tullow Oil PLC (S) 6.000 11-01-20 350,000 357,000 Tullow Oil PLC (S) 6.250 04-15-22 425,000 429,250 WPX Energy, Inc. 6.000 01-15-22 400,000 413,500 See notes to financial statements Semiannual report | Balanced Fund 17 Rate Maturity (%) date Par value^ Value Financials 6.5% Banks 1.6% Banco do Brasil SA/Cayman Island (6.250% to 4-15-24, then 10 Year U.S. Treasury + 4.398%) (Q)(S) 6.250 04-15-24 900,000 765,000 Bank of America Corp. 3.300 01-11-23 300,000 291,078 Bank of America Corp. 5.000 05-13-21 1,100,000 1,211,775 Bank of America Corp. 5.700 01-24-22 600,000 686,698 Bank of America Corp. 6.875 04-25-18 1,150,000 1,354,663 Barclays Bank PLC (5.926% to 12-15-16, then 3 month LIBOR + 1.750%) (Q)(S) 5.926 12-15-16 525,000 559,125 Barclays Bank PLC (S) 10.179 06-12-21 765,000 1,038,702 BPCE SA (S) 5.700 10-22-23 900,000 953,001 Citigroup, Inc. 3.875 10-25-23 300,000 299,805 Citigroup, Inc. 5.500 09-13-25 655,000 710,081 Citigroup, Inc. 6.125 08-25-36 350,000 390,448 Commerzbank AG (S) 8.125 09-19-23 1,025,000 1,196,688 Credit Agricole SA (7.875% to 1-23-24, then 5 year U.S. Swap Rate + 4.898%) (Q)(S) 7.875 01-23-24 1,275,000 1,371,773 Fifth Third Bancorp (5.100% to 6-30-23, then 3 month LIBOR + 3.033%) (Q) 5.100 06-30-23 635,000 587,375 HBOS PLC (S) 6.000 11-01-33 800,000 853,688 HBOS PLC (S) 6.750 05-21-18 1,403,000 1,597,718 ICICI Bank, Ltd. (S) 4.700 02-21-18 600,000 625,696 ICICI Bank, Ltd. (S) 5.750 11-16-20 500,000 534,322 Mizuho Financial Group Cayman 3, Ltd. (S) 4.600 03-27-24 775,000 790,571 Oversea-Chinese Banking Corp., Ltd. (P)(S) 4.000 10-15-24 355,000 353,377 PNC Financial Services Group, Inc. (P)(Q) 4.454 05-29-49 385,000 385,000 PNC Financial Services Group, Inc. (4.850% to 6-1-23, then 3 month LIBOR + 3.040%) (Q) 4.850 06-01-23 415,000 390,619 Swedbank AB (S) 2.125 09-29-17 630,000 640,196 Wells Fargo & Company (5.900% to 6-15-24, then 3 month LIBOR + 3.110%) (Q) 5.900 06-15-24 970,000 991,745 Wells Fargo & Company, Series K (7.980% to 3-15-18, then 3 month LIBOR + 3.770%) (Q) 7.980 03-15-18 1,507,000 1,710,445 Capital Markets 1.0% Credit Suisse Group AG (7.500% to 12-11-23, then 5 year U.S. Swap Rate + 4.598%) (Q)(S) 7.500 12-11-23 450,000 488,813 Fifth Street Finance Corp. 4.875 03-01-19 820,000 846,994 Jefferies Group LLC 6.875 04-15-21 650,000 755,183 Jefferies Group LLC 8.500 07-15-19 320,000 394,304 Macquarie Bank, Ltd. (S) 6.625 04-07-21 360,000 409,565 Macquarie Group, Ltd. (S) 6.000 01-14-20 300,000 335,887 Morgan Stanley 4.100 05-22-23 1,400,000 1,390,238 Morgan Stanley (5.450% to 7-15-19, then 3 month LIBOR + 3.610%) (Q) 5.450 07-15-19 595,000 600,206 Morgan Stanley 5.500 01-26-20 1,000,000 1,132,591 Morgan Stanley 5.550 04-27-17 385,000 429,722 Morgan Stanley 5.750 01-25-21 265,000 303,959 Morgan Stanley 7.300 05-13-19 1,050,000 1,272,811 The Goldman Sachs Group, Inc. 5.250 07-27-21 1,415,000 1,570,595 18 Balanced Fund | Semiannual report See notes to financial statements Rate Maturity (%) date Par value^ Value Capital Markets (continued) The Goldman Sachs Group, Inc. 5.750 01-24-22 430,000 $490,457 UBS AG 7.625 08-17-22 615,000 730,535 Walter Investment Management Corp. (S) 7.875 12-15-21 680,000 674,900 Consumer Finance 0.4% Ally Financial, Inc. 4.750 09-10-18 475,000 503,500 Capital One Financial Corp. 4.750 07-15-21 620,000 684,096 Credit Acceptance Corp. (S) 6.125 02-15-21 590,000 613,600 Credito Real SAB de CV (S) 7.500 03-13-19 785,000 826,213 Discover Bank 7.000 04-15-20 2,000,000 2,392,378 Springleaf Finance Corp. 6.000 06-01-20 450,000 455,625 Diversified Financial Services 1.5% Doric Nimrod Air Alpha 2013-1 Pass Through Trust (S) 5.250 05-30-23 400,000 419,000 Doric Nimrod Air Alpha 2013-1 Pass Through Trust (S) 6.125 11-30-19 530,000 555,175 Doric Nimrod Air Finance Alpha, Ltd. 2012-1 Class A Pass Through (S) 5.125 11-30-22 300,351 312,435 General Electric Capital Corp. 5.550 05-04-20 2,350,000 2,730,698 General Electric Capital Corp. (6.375% to 11-15-17, then 3 month LIBOR + 2.289%) 6.375 11-15-67 240,000 267,000 General Electric Capital Corp. (7.125% until 6-15-22, then 3 month LIBOR + 5.296%) (Q) 7.125 06-15-22 800,000 920,000 ING Bank NV (S) 5.800 09-25-23 430,000 471,256 ING US, Inc. 5.500 07-15-22 385,000 436,106 ING US, Inc. (5.650% to 5-15-23, then 3 month LIBOR + 3.580%) 5.650 05-15-53 360,000 359,964 JPMorgan Chase & Company 4.625 05-10-21 1,085,000 1,188,355 JPMorgan Chase & Company (5.150% to 5-1-23, then 3 month LIBOR + 3.250%) (Q) 5.150 05-01-23 535,000 506,244 JPMorgan Chase & Company (6.750% to 2-1-24, then 3 month LIBOR + 3.780%) (Q) 6.750 02-01-24 1,400,000 1,484,000 JPMorgan Chase & Company (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q) 7.900 04-30-18 600,000 678,000 Leucadia National Corp. 5.500 10-18-23 1,055,000 1,109,485 Nationstar Mortgage LLC 7.875 10-01-20 395,000 403,888 Nationstar Mortgage LLC 9.625 05-01-19 340,000 377,400 Rabobank Nederland NV 3.875 02-08-22 1,735,000 1,814,446 Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 2,224,000 2,963,480 The Bear Stearns Companies LLC 7.250 02-01-18 1,000,000 1,189,221 Insurance 1.0% Aflac, Inc. 8.500 05-15-19 840,000 1,086,213 American International Group, Inc. 4.125 02-15-24 430,000 449,780 American International Group, Inc. (8.175% to 5-15-38, then 3 month LIBOR + 4.195%) 8.175 05-15-58 670,000 896,125 Aquarius + Investments PLC (6.375% to 9-1-19, then 5 Year U.S. Swap Rate + 5.210%) 6.375 09-01-24 385,000 408,678 AXA SA (6.379% to 12-14-36, then 3 month LIBOR + 2.256%) (Q)(S) 6.379 12-14-36 400,000 429,000 Genworth Financial, Inc. 7.625 09-24-21 745,000 930,620 See notes to financial statements Semiannual report | Balanced Fund 19 Rate Maturity (%) date Par value^ Value Insurance (continued) Glen Meadow Pass-Through Trust (6.505% to 2-15-17, then 3 month LIBOR + 2.125%) (S) 6.505 02-12-67 1,000,000 $990,000 Liberty Mutual Group, Inc. (S) 5.000 06-01-21 1,000,000 1,096,303 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 650,000 653,250 Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) 7.000 05-17-66 150,000 155,655 MetLife, Inc. 6.400 12-15-36 430,000 466,550 Nippon Life Insurance Company (P)(S) 5.000 10-18-42 400,000 422,000 Pacific LifeCorp. (S) 6.000 02-10-20 260,000 296,794 Prudential Financial, Inc. (P) 5.200 03-15-44 160,000 158,800 Prudential Financial, Inc. (5.875% to 9-1-22, then 3 month LIBOR + 4.175%) 5.875 09-15-42 1,050,000 1,105,125 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 500,000 661,852 The Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) 6.375 03-29-67 105,000 116,550 USI, Inc. (S) 7.750 01-15-21 490,000 505,925 White Mountains Re Group, Ltd. (7.506% to 6-30-17, then 3 month LIBOR + 3.200%) (Q)(S) 7.506 06-30-17 500,000 526,714 WR Berkley Corp. 5.375 09-15-20 300,000 330,308 Real Estate Investment Trusts 1.0% ARC Properties Operating Partnership LP (S) 4.600 02-06-24 900,000 913,617 Corrections Corp. of America 4.625 05-01-23 480,000 468,000 Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 1,230,000 1,409,327 Health Care REIT, Inc. 4.125 04-01-19 1,480,000 1,587,929 Health Care REIT, Inc. 6.125 04-15-20 2,000,000 2,328,002 Highwoods Realty LP 5.850 03-15-17 925,000 1,028,621 Host Hotels & Resorts LP 5.250 03-15-22 500,000 549,151 Omega Healthcare Investors, Inc. (S) 4.950 04-01-24 610,000 606,489 Prologis LP 3.350 02-01-21 570,000 574,131 Ventas Realty LP 4.000 04-30-19 1,200,000 1,281,400 Ventas Realty LP 4.750 06-01-21 720,000 782,261 Weyerhaeuser Company 7.375 03-15-32 750,000 979,864 Real Estate Management & Development 0.0% NANA Development Corp. (S) 9.500 03-15-19 360,000 365,400 Health Care 0.5% Health Care Equipment & Supplies 0.0% Alere, Inc. 7.250 07-01-18 450,000 493,875 Health Care Providers & Services 0.2% Community Health Systems, Inc. (S) 6.875 02-01-22 115,000 119,169 National Mentor Holdings, Inc. (S) 12.500 02-15-18 589,000 625,813 Quest Diagnostics, Inc. 2.700 04-01-19 765,000 767,995 Quest Diagnostics, Inc. 4.250 04-01-24 645,000 652,473 Select Medical Corp. 6.375 06-01-21 425,000 437,750 WellCare Health Plans, Inc. 5.750 11-15-20 275,000 293,563 20 Balanced Fund | Semiannual report See notes to financial statements Rate Maturity (%) date Par value^ Value Pharmaceuticals 0.3% Endo Health Solutions, Inc. 7.250 01-15-22 425,000 $464,313 Forest Laboratories, Inc. (S) 5.000 12-15-21 450,000 480,938 Grifols Worldwide Operations, Ltd. (S) 5.250 04-01-22 600,000 609,000 Mylan, Inc. (S) 7.875 07-15-20 770,000 859,308 Salix Pharmaceuticals, Ltd. (S) 6.000 01-15-21 340,000 364,650 Valeant Pharmaceuticals International, Inc. (S) 7.500 07-15-21 365,000 406,975 Industrials 1.7% Aerospace & Defense 0.2% Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 645,000 678,863 Textron Financial Corp. (6.000% to 2-15-17, then 3 month LIBOR + 1.735%) (S) 6.000 02-15-67 2,680,000 2,365,100 Airlines 0.5% American Airlines 2011-1 Class B Pass Through Trust (S) 7.000 01-31-18 1,111,788 1,206,289 American Airlines 2013-2 Class A Pass Through Trust (S) 4.950 01-15-23 543,424 582,822 American Airlines 2013-2 Class B Pass Through Trust (S) 5.600 07-15-20 243,611 255,182 British Airways PLC 2013-1 Class A Pass Through Trust (S) 4.625 06-20-24 929,889 974,059 British Airways PLC 2013-1 Class B Pass Through Trust (S) 5.625 06-20-20 225,000 240,188 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 1,301,208 1,532,173 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 858,914 946,952 Building Products 0.1% Owens Corning 4.200 12-15-22 690,000 687,844 Commercial Services & Supplies 0.2% Ahern Rentals, Inc. (S) 9.500 06-15-18 275,000 305,938 Casella Waste Systems, Inc. 7.750 02-15-19 490,000 513,275 Iron Mountain, Inc. 5.750 08-15-24 625,000 617,188 Iron Mountain, Inc. 6.000 08-15-23 430,000 456,875 Safway Group Holding LLC (S) 7.000 05-15-18 245,000 259,700 Construction & Engineering 0.1% Aeropuertos Dominicanos Siglo XXI SA (S) 9.250 11-13-19 690,000 608,063 Empresas ICA SAB de CV (S) 8.375 07-24-17 300,000 308,250 Tutor Perini Corp. 7.625 11-01-18 575,000 610,938 Industrial Conglomerates 0.1% Odebrecht Finance, Ltd. (S) 7.125 06-26-42 450,000 457,875 Tenedora Nemak SA de CV (S) 5.500 02-28-23 450,000 455,625 Machinery 0.0% SPL Logistics Escrow LLC (S) 8.875 08-01-20 264,000 293,700 Marine 0.1% Global Ship Lease, Inc. (S) 10.000 04-01-19 270,000 282,150 Navios Maritime Acquisition Corp. (S) 8.125 11-15-21 510,000 531,675 Navios South American Logistics, Inc. (S) 7.250 05-01-22 600,000 601,500 See notes to financial statements Semiannual report | Balanced Fund 21 Rate Maturity (%) date Par value^ Value Trading Companies & Distributors 0.4% Air Lease Corp. 3.375 01-15-19 715,000 $729,300 Air Lease Corp. 3.875 04-01-21 375,000 378,750 Air Lease Corp. 4.750 03-01-20 325,000 346,125 Air Lease Corp. 5.625 04-01-17 260,000 286,650 Aircastle, Ltd. 6.250 12-01-19 240,000 258,600 Glencore Funding LLC (S) 4.125 05-30-23 650,000 630,432 International Lease Finance Corp. (S) 7.125 09-01-18 1,455,000 1,687,800 United Rentals North America, Inc. 5.750 11-15-24 365,000 378,688 Transportation Infrastructure 0.0% Florida East Coast Holdings Corp. (S) 6.750 05-01-19 435,000 446,963 Information Technology 0.1% Communications Equipment 0.0% Altice Financing SA (S) 6.500 01-15-22 225,000 235,688 Internet Software & Services 0.0% Ancestry.com, Inc. 11.000 12-15-20 265,000 311,375 Ancestry.com, Inc., PIK (S) 9.625 10-15-18 300,000 314,250 Semiconductors & Semiconductor Equipment 0.1% Micron Technology, Inc. (S) 5.875 02-15-22 680,000 717,400 Software 0.0% Blackboard, Inc. (S) 7.750 11-15-19 225,000 236,813 Materials 1.2% Chemicals 0.3% Braskem Finance, Ltd. (S) 7.000 05-07-20 2,065,000 2,302,475 CF Industries, Inc. 7.125 05-01-20 600,000 722,926 Methanex Corp. 5.250 03-01-22 525,000 570,765 Rain CII Carbon LLC (S) 8.250 01-15-21 170,000 176,800 Construction Materials 0.1% American Gilsonite Company (S) 11.500 09-01-17 600,000 636,000 Cemex SAB de CV (S) 6.500 12-10-19 550,000 577,500 Magnesita Finance, Ltd. (Q)(S) 8.625 04-05-17 500,000 481,875 Containers & Packaging 0.1% ARD Finance SA, PIK (S) 11.125 06-01-18 316,687 348,356 Consolidated Container Company LLC (S) 10.125 07-15-20 400,000 416,000 Wise Metals Group LLC (S) 8.750 12-15-18 465,000 492,900 Metals & Mining 0.6% Allegheny Technologies, Inc. 5.950 01-15-21 180,000 195,979 Allegheny Technologies, Inc. 9.375 06-01-19 1,095,000 1,357,959 AngloGold Ashanti Holdings PLC (L) 8.500 07-30-20 630,000 705,002 ArcelorMittal 10.350 06-01-19 2,000,000 2,525,000 AuRico Gold, Inc. (S) 7.750 04-01-20 175,000 171,063 Commercial Metals Company 7.350 08-15-18 500,000 568,125 Edgen Murray Corp. (S) 8.750 11-01-20 260,000 300,300 Gerdau Trade, Inc. (S) 4.750 04-15-23 325,000 314,438 MMC Norilsk Nickel OJSC (S) 5.550 10-28-20 300,000 289,500 SunCoke Energy, Inc. 7.625 08-01-19 227,000 242,890 Vedanta Resources PLC (S) 7.125 05-31-23 300,000 298,875 Xstrata Finance Canada, Ltd. (S) 4.250 10-25-22 360,000 356,633 22 Balanced Fund | Semiannual report See notes to financial statements Rate Maturity (%) date Par value^ Value Paper & Forest Products 0.1% International Paper Company 9.375 05-15-19 350,000 $461,195 Neenah Paper, Inc. (S) 5.250 05-15-21 160,000 159,600 Telecommunication Services 1.4% Diversified Telecommunication Services 1.1% American Tower Corp. 3.400 02-15-19 400,000 412,390 American Tower Corp. 4.700 03-15-22 550,000 577,119 CCU Escrow Corp. (S) 10.000 01-15-18 410,000 400,775 CenturyLink, Inc. 5.625 04-01-20 150,000 157,688 CenturyLink, Inc. 5.800 03-15-22 505,000 517,625 CenturyLink, Inc. 6.450 06-15-21 400,000 431,000 CenturyLink, Inc. 7.600 09-15-39 665,000 652,116 Columbus International, Inc. (S) 7.375 03-30-21 325,000 339,625 Crown Castle Towers LLC (S) 6.113 01-15-20 750,000 867,908 GTP Acquisition Partners I LLC (S) 4.704 05-15-18 725,000 736,185 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 1,475,000 1,570,958 T-Mobile USA, Inc. 6.125 01-15-22 240,000 252,300 T-Mobile USA, Inc. 6.250 04-01-21 285,000 303,525 Telecom Italia Capital SA 6.999 06-04-18 400,000 457,500 Telecom Italia Capital SA 7.200 07-18-36 1,875,000 1,973,438 Telecom Italia Capital SA 7.721 06-04-38 1,175,000 1,286,625 Telefonica Emisiones SAU 6.421 06-20-16 925,000 1,025,716 Verizon Communications, Inc. 4.500 09-15-20 720,000 784,539 Verizon Communications, Inc. 6.550 09-15-43 770,000 948,551 Wind Acquisition Finance SA (S) 7.375 04-23-21 600,000 616,500 Wireless Telecommunication Services 0.3% Comcel Trust (S) 6.875 02-06-24 550,000 575,438 Digicel Group, Ltd. (S) 8.250 09-30-20 885,000 942,525 Millicom International Cellular SA (S) 4.750 05-22-20 265,000 255,725 Millicom International Cellular SA (S) 6.625 10-15-21 450,000 469,125 SBA Tower Trust (S) 3.598 04-15-18 590,000 595,529 SoftBank Corp. (S) 4.500 04-15-20 400,000 401,000 Utilities 0.6% Electric Utilities 0.3% Beaver Valley II Funding Corp. 9.000 06-01-17 137,000 144,331 DPL, Inc. 7.250 10-15-21 650,000 697,125 Electricite de France SA (5.250% to 1-29-23, then 10 Year U.S. Swap Rate + 3.709%) (Q)(S) 5.250 01-29-23 260,000 265,330 Israel Electric Corp., Ltd. (S) 5.625 06-21-18 620,000 655,650 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 500,000 561,875 NextEra Energy Capital Holdings, Inc. (6.650% to 6-15-17, then 3 month LIBOR + 2.125%) 6.650 06-15-67 280,000 281,750 Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 450,000 481,500 Independent Power and Renewable Electricity Producers 0.1% Calpine Corp. (S) 6.000 01-15-22 160,000 170,000 NRG Energy, Inc. 7.625 01-15-18 500,000 566,250 See notes to financial statements Semiannual report | Balanced Fund 23 Rate Maturity (%) date Par value^ Value Multi-Utilities 0.2% CMS Energy Corp. 5.050 03-15-22 885,000 $995,794 Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 2,000,000 2,007,500 Capital Preferred Securities 0.3% (Cost $3,481,453) Financials 0.3% Capital Markets 0.1% Goldman Sachs Capital II (P)(Q) 4.000 06-09-14 1,195,000 920,150 Diversified Financial Services 0.1% BAC Capital Trust XIV, Series G (P)(Q) 4.000 05-27-14 1,094,000 853,320 Insurance 0.1% MetLife Capital Trust IV (7.875% to 12-15-32 then 3 month LIBOR + 3.960%) (S) 7.875 12-15-37 160,000 194,400 ZFS Finance USA Trust II (6.450% to 6-15-16 then 3 month LIBOR + 2.000%) (S) 6.450 12-15-65 1,430,000 1,537,250 Term Loans (M) 0.1% (Cost $992,292) Energy 0.0% Oil, Gas & Consumable Fuels 0.0% Templar Energy LLC 8.000 11-25-20 320,000 317,600 Industrials 0.1% Air Freight & Logistics 0.1% Syncreon Group BV 5.250 10-28-20 698,250 699,123 Collateralized Mortgage Obligations 4.4% (Cost $57,121,028) Commercial & Residential 3.6% Adjustable Rate Mortgage Trust Series 2005-4, Class 7A12 (P) 0.732 08-25-35 260,633 244,224 American Home Mortgage Assets Trust Series 2006-6, Class XP IO 2.040 12-25-46 13,413,461 946,306 American Home Mortgage Investment Trust Series 2005-1, Class 1A1 (P) 0.372 06-25-45 1,263,033 1,172,005 Banc of America Commercial Mortgage Securities Trust Series 2013-DSNY, Class E (P)(S) 2.753 09-15-26 560,000 562,758 Bear Stearns Adjustable Rate Mortgage Trust Series 2005-2, Class A1 (P) 2.580 03-25-35 608,113 617,234 Series 2005-5, Class A2 (P) 2.280 08-25-35 831,334 843,864 Bear Stearns Alt-A Trust Series 2005-5, Class 1A4 (P) 0.712 07-25-35 905,056 841,780 Series 2005-7, Class 11A1 (P) 0.692 08-25-35 996,876 895,608 Bear Stearns Asset Backed Securities Trust Series 2004-AC5, Class A1 (P) 5.750 10-25-34 498,183 511,461 24 Balanced Fund | Semiannual report See notes to financial statements Rate Maturity (%) date Par value^ Value Commercial & Residential (continued) Commercial Mortgage Pass Through Certificates Series 2006-GG7, Class AM (P) 6.015 07-10-38 635,000 $692,048 Series 2010-C1, Class D (P)(S) 6.053 07-10-46 530,000 576,831 Series 2012-CR2, Class XA IO 2.092 08-15-45 4,368,166 474,592 Series 2012-CR5, Class XA IO 2.063 12-10-45 5,375,064 550,224 Series 2012-LC4, Class C (P) 5.823 12-10-44 895,000 993,955 Series 2013-300P, Class D (P)(S) 4.540 08-10-30 1,000,000 1,005,906 Series 2013-CR11, Class B (P) 5.333 10-10-46 970,000 1,067,481 Series 2013-CR13, Class C (P) 4.928 10-10-46 575,000 597,754 Series 2013-LC13, Class B (P)(S) 5.009 08-10-46 755,000 819,925 Series 2014-CR15, Class XA IO 1.518 02-10-47 8,830,765 676,551 Series 2014-CR16, Class C (P) 4.906 04-10-47 815,000 850,298 Series 2014-TWC, Class D (P)(S) 2.403 02-13-32 740,000 740,211 Deutsche Mortgage Securities, Inc. Mortgage Loan Trust Series 2004-4, Class 2AR1 (P) 0.696 06-25-34 852,754 794,828 Extended Stay America Trust Series 2013-ESFL, Class DFL (P)(S) 3.291 12-05-31 800,000 793,495 GMACM Mortgage Loan Trust Series 2004-AR2, Class 3A (P) 3.128 08-19-34 664,236 644,747 GS Mortgage Securities Corp. II Series 2013-KYO, Class D (P)(S) 2.753 11-08-29 905,000 923,156 HarborView Mortgage Loan Trust Series 2005-9, Class 2A1C (P) 0.602 06-20-35 1,327,146 1,241,075 Hilton USA Trust Series 2013-HLF, Class EFL (P)(S) 3.903 11-05-30 697,600 697,696 Series 2013-HLT, Class DFX (S) 4.407 11-05-30 584,000 602,557 JPMBB Commercial Mortgage Securities Trust Series 2014-C19, Class C (P) 4.836 04-15-47 945,000 965,187 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2007-LD12, Class AM (P) 6.207 02-15-51 1,080,000 1,201,811 Series 2007-LDPX, Class AM (P) 5.464 01-15-49 1,225,000 1,284,884 Series 2012-HSBC, Class XA IO (S) 1.582 07-05-32 4,740,000 474,109 Series 2012-PHH, Class D (P)(S) 3.420 10-15-25 285,000 286,117 Series 2013-INMZ, Class M (P)(S) 6.130 09-15-18 1,315,000 1,331,980 Series 2013-JWRZ, Class D (P)(S) 3.142 04-15-30 540,000 541,608 Series 2014-FBLU, Class D (P)(S) 2.753 12-15-28 1,220,000 1,223,540 Series 2014-FBLU, Class E (P)(S) 3.653 12-15-28 845,000 847,703 LB–UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 770,000 841,388 MASTR Adjustable Rate Mortgages Trust Series 2004-11, Class M2 (P) 1.252 11-25-34 825,000 768,978 Merrill Lynch Mortgage Investors Trust Series 2004-1, Class 2A1 (P) 2.146 12-25-34 740,812 747,457 Morgan Stanley Bank of America Merrill Lynch Trust Series 2013-C7, Class C (P) 4.327 02-15-46 810,000 807,094 Morgan Stanley Mortgage Loan Trust Series 2004-6AR, Class 2A2 (P) 2.765 08-25-34 1,001,745 990,078 MortgageIT Trust Series 2005-2, Class 1A2 (P) 0.482 05-25-35 579,808 547,779 Motel 6 Trust Series 2012-MTL6, Class D (S) 3.781 10-05-25 1,250,000 1,263,396 Springleaf Mortgage Loan Trust Series 2012-3A, Class M1 (P)(S) 2.660 12-25-59 335,000 333,283 See notes to financial statements Semiannual report | Balanced Fund 25 Rate Maturity (%) date Par value^ Value Commercial & Residential (continued) UBS-Barclays Commercial Mortgage Trust Series 2012-C2, Class XA IO (S) 1.941 05-10-63 3,495,495 $304,084 VFC 2013-1 LLC Series 2013-1, Class A (S) 3.130 03-20-26 326,046 329,771 VNDO Mortgage Trust Series 2013-PENN, Class D (P)(S) 4.079 12-13-29 1,044,000 1,043,956 Wachovia Bank Commercial Mortgage Trust Series 2007-C31, Class AM (P) 5.591 04-15-47 365,000 400,741 WaMu Mortgage Pass Through Certificates Series 2005-AR19, Class A1A2 (P) 0.442 12-25-45 680,934 626,102 Series 2005-AR2, Class 2A1B (P) 0.522 01-25-45 312,192 283,221 Series 2005-AR2, Class 2A3 (P) 0.502 01-25-45 1,288,925 1,194,194 Series 2005-AR8, Class 2AB2 (P) 0.572 07-25-45 770,449 719,508 Wells Fargo Commercial Mortgage Trust Series 2013-120B, Class C (P)(S) 2.800 03-18-28 1,970,000 1,887,319 Series 2013-BTC, Class E (P)(S) 3.668 04-16-35 900,000 753,782 WF-RBS Commercial Mortgage Trust Series 2012-C9, Class XA IO (S) 2.402 11-15-45 6,384,288 779,119 Series 2013-C16, Class B (P) 5.151 09-15-46 425,000 464,150 U.S. Government Agency 0.8% Federal Home Loan Mortgage Corp. Series 290, Class IO 3.500 11-15-32 5,388,545 1,075,735 Series 3794, Class PI IO 4.500 02-15-38 3,163,807 345,954 Series K017, Class X1 IO 1.590 12-25-21 3,034,220 260,910 Series K022, Class X1 IO 1.429 07-25-22 7,083,175 594,179 Series K709, Class X1 IO 1.673 03-25-19 3,178,522 205,762 Series K710, Class X1 IO 1.912 05-25-19 3,467,827 264,841 Series K711, Class X1 IO 1.831 07-25-19 8,455,356 631,209 Federal National Mortgage Association Series 2009-50, Class GI IO 5.000 05-25-39 2,988,868 443,255 Series 2012-118, Class IB IO 3.500 11-25-42 1,918,488 407,249 Series 2012-137, Class WI IO 3.500 12-25-32 2,189,048 414,351 Series 2012-67, Class KG 3.500 02-25-41 1,261,741 1,294,590 Series 402, Class 4 IO 4.000 10-25-39 3,608,680 711,678 Series 407, Class 15 IO 5.000 01-25-40 3,465,896 661,029 Series 407, Class 21 IO 5.000 01-25-39 1,792,969 289,633 Series 407, Class 7 IO 5.000 03-25-41 3,195,605 664,497 Series 407, Class 8 IO 5.000 03-25-41 1,585,854 282,713 Government National Mortgage Association Series 2012-114, Class IO 1.033 01-16-53 3,591,698 322,495 Series 2013-42, Class IA IO 3.500 03-20-43 1,792,451 291,103 Series 2013-42, Class YI IO 3.500 03-20-43 3,007,353 467,787 Asset Backed Securities 1.7% (Cost $20,700,605) Asset Backed Securities 1.7% ACE Securities Corp. Home Equity Loan Trust Series 2005-HE3, Class M2 (P) 0.602 05-25-35 440,000 417,439 Aegis Asset Backed Securities Trust Series 2005-4, Class M1 (P) 0.602 10-25-35 1,060,000 896,394 Ameriquest Mortgage Securities, Inc. Series 2005-R3, Class M2 (P) 0.622 05-25-35 865,000 789,148 Argent Securities, Inc. Series 2003-W10, Class M1 (P) 1.234 01-25-34 275,708 264,959 Series 2004-W6, Class M1 (P) 0.702 05-25-34 295,590 287,441 26 Balanced Fund | Semiannual report See notes to financial statements Rate Maturity (%) date Par value^ Value Asset Backed Securities (continued) Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.392 07-25-36 971,849 $895,616 Citicorp Residential Mortgage Securities, Inc. Series 2007-2, Class A6 (P) 5.797 06-25-37 991,208 995,945 CKE Restaurant Holdings, Inc. Series 2013-1A, Class A2 (S) 4.474 03-20-43 1,403,625 1,426,243 Countrywide Asset-Backed Certificates Series 2004-10, Class AF5B (P) 5.441 02-25-35 756,712 775,576 Credit-Based Asset Servicing and Securitization LLC Series 2005-CB4, Class M1 (P) 0.574 07-25-35 370,000 354,585 CSMC Trust Series 2006-CF2, Class M1 (P)(S) 0.622 05-25-36 990,000 951,012 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 1,130,513 1,214,625 Encore Credit Receivables Trust Series 2005-2, Class M2 (P) 0.842 11-25-35 805,000 744,749 Fremont Home Loan Trust Series 2005-1, Class M3 (P) 0.917 06-25-35 380,380 374,925 GSAA Home Equity Trust Series 2005-11, Class 3A1 (P) 0.422 10-25-35 1,101,699 1,024,808 GSAA Trust Series 2005-10, Class M3 (P) 0.702 06-25-35 740,000 692,351 GSAMP Trust Series 2006-NC1, Class A2 (P) 0.332 02-25-36 302,969 285,514 Home Equity Asset Trust Series 2005-6, Class M1 (P) 0.622 12-25-35 400,000 393,925 Merrill Lynch Mortgage Investors, Inc. Series 2005-WMC1, Class M1 (P) 0.902 09-25-35 417,233 389,944 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.827 03-25-35 1,510,000 1,417,445 RAMP Trust Series 2005-RS3, Class M1 (P) 0.572 03-25-35 450,000 422,339 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 568,120 607,630 Soundview Home Loan Trust Series 2005-CTX1, Class M2 (P) 0.594 11-25-35 650,000 591,083 Specialty Underwriting & Residential Finance Trust Series 2006-BC 1, Class A2D (P) 0.452 12-25-36 1,100,000 1,040,485 Structured Asset Securities Corp. Mortgage Loan Trust Series 2005-2XS, Class 2A2 (P) 1.652 02-25-35 797,028 759,598 TAL Advantage LLC Series 2014-1A, Class A (S) 3.510 02-22-39 462,167 464,515 Westgate Resorts LLC Series 2012-2A, Class A (S) 3.000 01-20-25 433,830 437,357 Series 2012-2A, Class B (S) 4.500 01-20-25 819,456 832,264 Series 2012-3A, Class A (S) 2.500 03-20-25 948,493 952,049 Series 2012-3A, Class B (S) 4.500 03-20-25 278,300 282,823 Series 2013-1A, Class B (S) 3.750 08-20-25 255,997 258,051 See notes to financial statements Semiannual report | Balanced Fund 27 Yield (%) Shares Value Securities Lending Collateral 2.0% (Cost $24,474,755) John Hancock Collateral Investment Trust (W) 0.1396 (Y) 2,445,864 24,476,009 Par value Value Short-Term Investments 2.7% (Cost $33,153,000) Repurchase Agreement 2.7% Barclays Tri-Party Repurchase Agreement dated 4-30-14 at 0.040% to be repurchased at $32,862,037 on 5-1-14, collateralized by $37,286,600 U.S. Treasury Bonds, 2.875% due 5-15-43 (valued at $33,519,300, including interest) $32,862,000 32,862,000 Repurchase Agreement with State Street Corp. dated 4-30-14 at 0.000% to be repurchased at $291,000 on 5-1-14, collateralized by $300,000 U.S. Treasury Notes, 1.375% due 12-31-18 (valued at $297,750, including interest) 291,000 291,000 Total investments (Cost $1,014,669,983) † 101.4% Other assets and liabilities, net (1.4%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. ^ All par values are denominated in U.S. dollars unless otherwise indicated. ADR American Depositary Receipts BRL Brazilian Real IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PIK Paid-in-kind (I) Non-income producing security. (L) A portion of this security is on loan as of 4-30-14. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 4-30-14. † At 4-30-14, the aggregate cost of investment securities for federal income tax purposes was $1,022,626,702. Net unrealized appreciation aggregated $234,286,113 of which $245,636,051 related to appreciated investment securities and $11,349,938 related to depreciated investment securities. 28 Balanced Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $990,195,228) including $23,878,451 of securitiesloaned $1,232,436,806 Investments in affiliated issuers, at value (Cost $24,474,755) 24,476,009 Total investments, at value (Cost $1,014,669,983) Cash 42,803 Foreign currency, at value (Cost $101,685) 101,217 Receivable for investmentssold 11,908,221 Receivable for fund sharessold 3,621,812 Dividends and interestreceivable 5,393,640 Receivable for securities lendingincome 5,318 Other receivables and prepaidexpenses 108,686 Totalassets Liabilities Payable for investmentspurchased 11,134,879 Payable for fund sharesrepurchased 1,667,935 Payable upon return of securitiesloaned 24,477,292 Payable toaffiliates Accounting and legal servicesfees 32,792 Transfer agentfees 139,460 Distribution and servicefees 385,231 Trustees’fees 2,969 Other liabilities and accruedexpenses 110,016 Totalliabilities Netassets Net assets consistof Paid-incapital $976,047,164 Undistributed net investmentincome 973,723 Accumulated net realized gain (loss) on investments and foreign currencytransactions 20,878,363 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 242,244,688 Netassets See notes to financial statements Semiannual report | Balanced Fund 29 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($643,701,158 ÷ 34,470,571shares) $18.67 Class B ($80,322,196 ÷ 4,310,185shares) 1 $18.64 Class C ($383,033,439 ÷ 20,540,969shares) 1 $18.65 Class I ($104,009,083 ÷ 5,572,718shares) $18.66 Class R1 ($3,934,284 ÷ 209,976shares) $18.74 Class R2 ($275,663 ÷ 14,761shares) $18.68 Class R3 ($19,713,888 ÷ 1,053,627shares) $18.71 Class R4 ($2,208,917 ÷ 117,871shares) $18.74 Class R5 ($2,107,273 ÷ 112,573shares) $18.72 Class R6 ($838,037 ÷ 44,862shares) $18.68 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $19.65 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 30 Balanced Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $11,057,088 Interest 8,246,460 Securitieslending 31,568 Less foreign taxeswithheld (141,669) Total investmentincome Expenses Investment managementfees 3,527,250 Distribution and servicefees 3,205,511 Accounting and legal servicesfees 111,696 Transfer agentfees 774,947 Trustees’fees 18,718 State registrationfees 67,642 Printing andpostage 47,203 Professionalfees 42,635 Custodianfees 64,666 Registration and filingfees 26,008 Other 15,549 Totalexpenses Less expensereductions (37,988) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 28,235,645 Investments in affiliatedissuers (982) Foreign currencytransactions (4,630) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 23,065,719 Investments in affiliatedissuers (209) Translation of assets and liabilities in foreigncurrencies 2,431 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Balanced Fund 31 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 4-30-14 ended (Unaudited) 10-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $11,329,610 $19,190,339 Net realizedgain 28,230,033 54,308,016 Change in net unrealized appreciation(depreciation) 23,067,941 89,684,648 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (7,468,586) (12,812,146) ClassB (712,874) (1,325,774) ClassC (3,163,119) (5,178,764) ClassI (1,339,746) (2,153,530) ClassR1 (36,753) (59,039) ClassR2 (10,956) (3,706) ClassR3 (214,793) (391,699) ClassR4 (38,779) (66,145) ClassR5 (23,968) (138,050) ClassR6 (6,652) (3,674) From net realizedgain ClassA (22,757,729) (9,255,914) ClassB (3,112,351) (1,377,709) ClassC (13,337,895) (5,281,761) ClassI (3,465,776) (1,312,990) ClassR1 (122,459) (49,322) ClassR2 (10,298) (1,873) ClassR3 (716,279) (315,934) ClassR4 (109,271) (43,311) ClassR5 (57,097) (96,009) ClassR6 (6,580) (2,104) Totaldistributions From fund sharetransactions Totalincrease Netassets Beginning ofperiod 1,137,799,936 982,239,958 End ofperiod Undistributed net investmentincome 32 Balanced Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.20 0.36 0.25 0.20 0.18 0.18 Net realized and unrealized gain oninvestments 0.79 2.40 1.65 0.01 1.38 2.25 Total from investmentoperations Lessdistributions From net investmentincome (0.23) (0.41) (0.23) (0.24) (0.17) (0.22) From net realizedgain (0.71) (0.30) — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $644 $597 $512 $524 $668 $579 Ratios (as a percentage of average netassets): Expenses beforereductions 1.10 6 1.14 1.18 1.16 1.18 1.22 Expenses net of fee waivers andcredits 1.10 6 1.14 1.18 1.16 1.17 1.21 Net investmentincome 2.17 6 2.08 1.56 1.33 1.12 1.54 Portfolio turnover (%) 22 53 65 67 67 78 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. See notes to financial statements Semiannual report | Balanced Fund 33 CLASS B SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.13 0.24 0.13 0.10 0.08 0.10 Net realized and unrealized gain oninvestments 0.80 2.39 1.65 0.01 1.38 2.25 Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.29) (0.12) (0.14) (0.07) (0.14) From net realizedgain (0.71) (0.30) — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $80 $82 $76 $72 $76 $60 Ratios (as a percentage of average netassets): Expenses beforereductions 1.80 6 1.84 1.88 1.86 1.88 1.91 Expenses net of fee waivers andcredits 1.80 6 1.84 1.88 1.86 1.87 1.91 Net investmentincome 1.47 6 1.38 0.85 0.63 0.42 0.85 Portfolio turnover (%) 22 53 65 67 67 78 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. CLASS C SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.13 0.24 0.13 0.10 0.08 0.10 Net realized and unrealized gain oninvestments 0.80 2.39 1.66 — 1.38 2.25 Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.29) (0.12) (0.14) (0.07) (0.14) From net realizedgain (0.71) (0.30) — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $383 $344 $292 $301 $350 $270 Ratios (as a percentage of average netassets): Expenses beforereductions 1.80 6 1.84 1.88 1.86 1.88 1.92 Expenses net of fee waivers andcredits 1.80 6 1.84 1.88 1.86 1.87 1.92 Net investmentincome 1.47 6 1.38 0.86 0.63 0.42 0.83 Portfolio turnover (%) 22 53 65 67 67 78 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 34 Balanced Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.23 0.42 0.31 0.27 0.24 0.23 Net realized and unrealized gain oninvestments 0.79 2.40 1.64 0.01 1.39 2.25 Total from investmentoperations Lessdistributions From net investmentincome (0.26) (0.48) (0.29) (0.31) (0.23) (0.27) From net realizedgain (0.71) (0.30) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $104 $89 $73 $69 $99 $92 Ratios (as a percentage of average netassets): Expenses beforereductions 0.79 5 0.78 0.79 0.75 0.74 0.79 Expenses net of fee waivers andcredits 0.78 5 0.78 0.79 0.75 0.74 0.79 Net investmentincome 2.48 5 2.44 1.95 1.76 1.55 1.98 Portfolio turnover (%) 22 53 65 67 67 78 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Annualized. CLASS R1 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.17 0.31 0.20 0.16 0.13 0.12 Net realized and unrealized gain oninvestments 0.80 2.40 1.66 0.01 1.40 2.27 Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.36) (0.19) (0.20) (0.11) (0.17) From net realizedgain (0.71) (0.30) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $3 $3 $2 $1 — 5 Ratios (as a percentage of average netassets): Expenses beforereductions 1.44 6 1.45 1.48 1.45 1.45 2.88 Expenses net of fee waivers andcredits 1.43 6 1.45 1.48 1.45 1.45 1.63 Net investmentincome 1.83 6 1.76 1.25 1.05 0.81 0.94 Portfolio turnover (%) 22 53 65 67 67 78 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. See notes to financial statements Semiannual report | Balanced Fund 35 CLASS R2 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.22 0.38 0.18 Net realized and unrealized gain oninvestments 0.79 2.41 0.48 Total from investmentoperations Lessdistributions From net investmentincome (0.24) (0.45) (0.18) From net realizedgain (0.71) (0.30) — TotalDistributions Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.97 7 0.98 0.96 7 Expenses net of fee waivers andcredits 0.97 7 0.98 0.96 7 Net investmentincome 2.36 7 2.17 1.68 7 Portfolio turnover (%) 22 53 65 8 1 Six months ended 4-30-14.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-11 to 10-31-12. CLASS R3 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.18 0.33 0.22 0.17 0.16 0.13 Net realized and unrealized gain oninvestments 0.79 2.40 1.66 0.01 1.38 2.27 Total from investmentoperations Lessdistributions From net investmentincome (0.21) (0.38) (0.20) (0.23) (0.13) (0.18) From net realizedgain (0.71) (0.30) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $20 $19 $18 $16 $18 — 5 Ratios (as a percentage of average netassets): Expenses beforereductions 1.34 6 1.35 1.36 1.36 1.25 2.83 Expenses net of fee waivers andcredits 1.33 6 1.35 1.36 1.36 1.25 1.51 Net investmentincome 1.94 6 1.87 1.37 1.13 1.03 1.01 Portfolio turnover (%) 22 53 65 67 67 78 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 36 Balanced Fund | Semiannual report See notes to financial statements CLASS R4 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.22 0.40 0.27 0.22 0.19 0.10 Net realized and unrealized gain oninvestments 0.79 2.41 1.66 0.01 1.39 2.34 Total from investmentoperations Lessdistributions From net investmentincome (0.25) (0.45) (0.25) (0.26) (0.17) (0.21) From net realizedgain (0.71) (0.30) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $3 $2 $2 $1 $1 Ratios (as a percentage of average netassets): Expenses beforereductions 1.03 5 1.05 1.06 1.08 1.11 1.86 Expenses net of fee waivers andcredits 0.93 5 0.95 1.01 1.08 1.11 1.23 Net investmentincome 2.34 5 2.26 1.73 1.41 1.18 1.40 Portfolio turnover (%) 22 53 65 67 67 78 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Annualized. CLASS R5 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.23 0.44 0.31 0.26 0.23 0.23 Net realized and unrealized gain oninvestments 0.79 2.40 1.65 0.01 1.40 2.24 Total from investmentoperations Lessdistributions From net investmentincome (0.26) (0.48) (0.29) (0.30) (0.22) (0.25) From net realizedgain (0.71) (0.30) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $2 $6 $3 $3 — 5 Ratios (as a percentage of average netassets): Expenses beforereductions 0.74 6 0.74 0.76 0.78 0.78 2.07 Expenses net of fee waivers andcredits 0.73 6 0.74 0.76 0.78 0.78 0.92 Net investmentincome 2.48 6 2.51 1.96 1.71 1.44 1.75 Portfolio turnover (%) 22 53 65 67 67 78 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. See notes to financial statements Semiannual report | Balanced Fund 37 CLASS R6 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.24 0.44 0.32 0.04 Net realized and unrealized gain oninvestments 0.79 2.40 1.65 0.18 Total from investmentoperations Lessdistributions From net investmentincome (0.27) (0.49) (0.30) (0.04) From net realizedgain (0.71) (0.30) — — Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $1 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.69 7 0.70 0.71 0.73 7 Expenses net of fee waivers andcredits 0.67 7 0.70 0.71 0.73 7 Net investmentincome 2.66 7 2.50 2.02 1.57 7 Portfolio turnover (%) 22 53 65 67 8 1 Six months ended 4-30-14.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-10 to 10-31-11. 38 Balanced Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Balanced Fund (the fund) is a series of John Hancock Investment Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek current income, long-term growth of capital and income and preservation of capital. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4, and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
